Citation Nr: 0611595	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-09 297	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Service connection for a psychiatric disorder, to include 
post-traumatic stress disorder (PTSD) and a nervous disorder.  

2.	Service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and daughter

ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1945 to November 
1946.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in December 
2002 and November 2004 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.	The veteran's psychiatric disorder, to include PTSD and a 
nervous disorder, is not related to active service.  

2.	The veteran's bilateral hearing loss is not related to 
active service.  


CONCLUSIONS OF LAW

1.	A psychiatric disorder, to include PTSD and a nervous 
disorder, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304(f) (2005).  

2.	The veteran's bilateral hearing loss was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a psychiatric 
disorder and for hearing loss.  In the interest of clarity, 
the Board will initially discuss whether these issues have 
been properly developed for appellate purposes.  The Board 
will then address the merits of the claims, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.
 
I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of rating 
decisions issued in December 2002 and November 2004, 
Statements of the Case issued in March 2004 and November 
2005, a Supplemental Statement of the Case issued in November 
2005, and letters from the RO issued in August 2002 and 
August 2004.      

In the rating decisions, the veteran was informed of the 
basis for the denial of his claims and of the types of 
evidence that he needed to submit to prevail.  In the 
Statements of the Case and Supplemental Statement of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claims, informed him of the reasons for the 
denials, and provided him with additional opportunity to 
present evidence and argument.  In the August 2002 and August 
2004 letters, the RO advised the veteran of the respective 
duties of the VA and of the veteran in obtaining evidence 
needed to substantiate his claims.  

In these letters, moreover, the RO requested from the veteran 
relevant evidence, or information regarding evidence 
pertaining to the appeals which the RO should obtain (the 
Board also finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(veteran should be notified that he should submit any 
pertinent evidence in his possession).  And the RO provided 
notification to the veteran before the RO adjudicated his 
respective claims in December 2002 and November 2004.  
Pelegrini, 18 Vet. App. at 121 (a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits).  

As such, the Board finds that the rating decisions, the 
Statements of the Case, the Supplemental Statement of the 
Case, and the notification letters provided by the RO 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  VA afforded 
the veteran medical examinations for each claim.  And the RO 
obtained VA and available service medical records, and 
attempted to obtain private medical records apparently no 
longer in existence (according to the veteran).  The Board is 
aware that, apparently, some service medical records are 
missing from the claims file.  In a response from the 
National Personnel Records Center (NPRC), it is indicated 
that some of the veteran's service medical records may have 
been destroyed while in the possession of the government.  
The Board will therefore consider in its decision making the 
case of O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)(where records are apparently lost while in the 
possession of the government, a heightened obligation applies 
to consider carefully the benefit-of-the-doubt rule).  But it 
is important to point out that the apparent loss of some 
records here is likely inconsequential.  In a September 2002 
statement from the veteran's daughter, it is indicated that 
the veteran did not receive medical treatment during service 
for his claimed disorders.  Moreover, the separation 
examination (which is of record) is negative for complaints 
or findings related to the veteran's hearing or psychiatric 
state.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claims for Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Service connection claim for a psychiatric disorder to 
include PTSD and a nervous disorder

The veteran served in Japan just after the end of World War 
II.  He claims that he incurred a psychiatric disorder there.  
In his original claim received in August 2002, the veteran 
claimed that he incurred his psychiatric disorder as a result 
of serving as a guard and in a riot squad.  He stated that he 
daily feared that the "Japanese were going to try to steal 
from us or try to kill you."  In a PTSD Questionnaire form 
received in March 2004, the veteran stated that he saw 
"people sickly white scabbed faces radiation atomic 
poisoning", "shooting of Japanese children", and "shooting 
of old unarmed civilians."  In this Questionnaire, the 
veteran also stated that the Japanese concealed knives in 
broom handles, which they used as weapons against soldiers.  
In a June 2005 personal hearing, the veteran repeated that he 
feared being killed by Japanese saboteurs - who reportedly 
killed other soldiers serving in a position similar to his.  
He claimed that viewing an open-head wound, caused in an 
automobile accident, caused him great distress.  In a VA Form 
9 received in December 2005, the veteran claimed that he has 
flashbacks when seeing "Japanese people", and that his 
service in the riot squad was a traumatic experience.  And 
finally, he, along with his daughter and his spouse, attested 
to the nervousness he experienced soon after his return to 
the United States following discharge.      

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002); 
Cohen, 10 Vet. App. 128.  Section 4.125(a) of 38 C.F.R. 
incorporates the Diagnostic and Statistical Manual of Mental 
Disorders-IV as the governing criteria for diagnosing PTSD.  
A claimed non-combat stressor must be verified.  Further, the 
veteran's uncorroborated testimony is not sufficient to 
verify a non-combat stressor.  Cohen, 10 Vet. App. at 146-47; 
see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The veteran is a non-combat veteran.  Though he served in 
Japan in 1945, the record shows that he arrived in Japan as 
part of the U.S. occupation after World War II had ended.  
The record shows his specialization as a truck driver.  He 
has not been awarded the Purple Heart or Combat Infantryman's 
badges.  He has not been reported as having served in combat.  
And as his testimony in his June 2005 personal hearing shows, 
he has not claimed to have served in combat.  In the hearing, 
the veteran claims non-combat stressors such as, first, 
hearing of other soldiers being killed by Japanese saboteurs, 
and second, viewing the open-head injury of a soldier who had 
just experienced an automobile accident.  

To sustain his PTSD service connection claim as a non-combat 
veteran, the record must demonstrate that the veteran 
currently has PTSD; the record must contain evidence that 
verifies his claimed non-combat stressors; and the record 
must contain medical evidence linking the verified stressors 
with the current PTSD diagnosis.  38 C.F.R. § 3.304(f) 
(2002); Cohen, 10 Vet. App. 128.

The record contains evidence that the veteran has been 
diagnosed with PTSD.  A VA examiner diagnosed the veteran 
with PTSD in April 2003.  

Based on the current record, however, none of the veteran's 
claimed stressors can be verified.  The veteran's claims lack 
the baseline specificity required for verification.  The 
veteran's claims of soldiers being killed by Japanese 
saboteurs, and his claim of seeing the open-head wound of a 
car accident victim cannot be supported by the record.  The 
veteran did not provide information of who was involved in 
these incidents, when the incidents occurred, or where the 
incidents occurred.  Despite the RO's repeated efforts to 
elicit details from the veteran - details that would enable 
verification - the veteran has not offered the requisite 
information necessary to verify the stressor(s).  Absent 
specific information, VA is unable to verify the deaths and 
injury alleged by the veteran.  So the record contains no 
corroborating evidence showing that the veteran underwent the 
stressful experiences he describes.  In sum, not one of the 
veteran's claimed stressors is verified in the record.  

Finally, though the veteran has been diagnosed with PTSD, 
there is no medical evidence of record that links the PTSD 
with the claimed stressors.  As a non-combat veteran, the 
veteran's uncorroborated testimony that he experienced 
stressors that caused his current PTSD is not sufficient to 
form the medical basis of a service connection finding here.  
See 38 U.S.C.A. § 1154 (2002); 38 C.F.R. § 3.303(a) (2005).  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (the 
Board must rely primarily on medical professionals, and not 
lay persons, when determining matters of medical diagnosis).  



The Board also notes that the record does not support the 
veteran's direct service connection claim for a psychiatric 
disorder or for nervousness.  Though the first element of 
Pond is satisfied by the diagnosed PTSD disorder, the record 
lacks evidence of an inservice disease, injury or incident.  
In fact, the veteran's service medical records are negative 
for any complaints, treatment or diagnoses related to the 
veteran's psychiatric state.  The veteran's separation report 
of medical examination is negative for any problems 
associated with the veteran's psychiatric state.  In fact, he 
was noted as normal in this regard in the separation medical 
examination report.  The veteran did not claim service 
connection for a psychiatric disorder until August 2002, over 
54 years following service.  And the earliest medical 
evidence of a psychiatric disorder is an April 2002 VA 
treatment record, which notes anxiety and is dated over 54 
years after service.  In sum, the record contains no medical 
evidence of an inservice incurrence of a psychiatric 
disorder, or of a continuity of symptomatology of such a 
disorder following service.  38 C.F.R. 3.303(b); Pond, 12 
Vet. App. at 346.  

Moreover, the record lacks medical evidence connecting an 
inservice disorder or incident with the current disorder.  So 
the second and third elements of Pond are not satisfied here.  
Pond, 12 Vet. App. at 346.  As such, the record lacks 
evidence supporting the veteran's claim to a psychiatric 
disorder in general, and to PTSD and a nervous disorder in 
particular.         

	Service connection for bilateral hearing loss

The veteran claims that inservice proximity to a hand grenade 
explosion and rifle fire caused his hearing loss.   

In assessing the veteran's service connection claim for 
bilateral hearing loss, the Board must first determine 
whether the veteran has a hearing disability under VA 
regulations.  Hearing disabilities are determined for VA 
purposes using criteria provided under 38 C.F.R. § 3.385 
(2005).  Thereunder, a hearing disability will be determined 
where any of the following threshold measures has been found:  
where the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
where the auditory threshold for at least three of the 
frequencies is 26 decibels or greater; or where speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.         

In this matter, the Board finds the preponderance of the 
evidence in support of the veteran's claim to a current 
hearing loss disorder.  A VA audiology examination report 
dated in January 2005 shows (for both ears) decibel levels in 
excess of 40 for various frequencies at 1000 and higher, and 
shows speech recognition scores below 94 percent for both 
ears.  38 C.F.R. § 3.385.  As such, the first element of Pond 
is satisfied for this claim.  Pond, 12 Vet. App. at 346.    

As to the second element of Pond, the record contains no 
medical evidence supporting the veteran's claim that he 
incurred his disorder during service.  Service medical 
records are negative for any complaints, treatment or 
diagnoses related to the veteran's hearing or his ears.  The 
veteran's separation report of medical examination is 
negative for any problems associated with the veteran's 
hearing or his ears.  In fact, his whisper test score was 
15/15, as noted in the separation medical examination report.  
The veteran did not claim service connection for his hearing 
disability until August 2004, over 56 years following 
service.  And the earliest medical evidence of a hearing 
disability is the January 2005 VA audiology examination 
report, dated over 57 years after service.  In sum, the 
record contains no medical evidence of an inservice 
incurrence of an ear or hearing injury or disease, or of a 
continuity of symptomatology of such a disorder following 
service.  38 C.F.R. 3.303(b); Pond, 12 Vet. App. at 346.  

As to the third element of Pond, the Board finds the record 
lacking in medical evidence of a nexus between the current 
hearing disorder and an inservice disease or injury.  Pond, 
12 Vet. App. at 346.  In fact, the January 2005 examiner 
stated that it was unlikely that the veteran's current 
hearing loss related to military service.  See Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993)(service connection may be 
granted on the basis of a post-service initial diagnosis of a 
disease, where medical evidence relates the current 
disability to the period of service).    

The Board has reviewed and considered the veteran's 
statements that service caused his disorders, and the 
statements of his spouse and daughter attesting to his 
troubled psychiatric state upon return to the United States 
after discharge.  But, as laypersons without medical 
expertise or training, these statements alone are 
insufficient to prove the veteran's claims.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (laypersons are not competent to render 
medical opinions).  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, to include 
PTSD and a nervous disorder, is denied.  

Service connection for bilateral hearing loss is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


